ITEMID: 001-75633
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: HAMBÁLEK v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The applicant, Mr Zdeněk Hambálek, is a Czech national who was born in 1957 and lives in Opava. He is represented before the Court by Mr J. Vyroubal, a lawyer practising in Moravská Ostrava. The Czech Government (“the Government”) are represented by their Agent, Mr V.A. Schorm, Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 12 December 1996 the applicant’s daughter brought proceedings for damages against the two medical institutions before the Ostrava District Court (okresní soud). She was represented before the court by the applicant.
Between October 1997 and July 1998 the District Court took a number of procedural steps. On 28 August and 30 September 1998 respectively, it held two hearings. Between December 1998 and August 2000 further procedural steps were carried out.
On 21 August 2000 the District Court held a hearing.
During the period from September 2000 to December 2003 the case of the applicant’s daughter continued to be dealt with by the courts.
On 23 April 2001 the applicant’s daughter reached majority.
On 13 January 2003 the District Court held a hearing.
On 28 February 2003 the applicant, acting in his daughter’s name, withdrew the action as a consequence of delays in the proceedings. On 25 April 2003 the District Court discontinued the proceedings. Its decision became effective on 27 May 2003.
